Name: Council Regulation (EC) No 1669/2000 of 17 July 2000 amending Regulation (EC) No 2467/98 on the common organisation of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  agricultural structures and production;  prices
 Date Published: nan

 Avis juridique important|32000R1669Council Regulation (EC) No 1669/2000 of 17 July 2000 amending Regulation (EC) No 2467/98 on the common organisation of the market in sheepmeat and goatmeat Official Journal L 193 , 29/07/2000 P. 0008 - 0009Council Regulation (EC) No 1669/2000of 17 July 2000amending Regulation (EC) No 2467/98 on the common organisation of the market in sheepmeat and goatmeatTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the Opinion of the European Parliament(2),Having regard to the Opinion of the Economic and Social Committee(3),Whereas:(1) Article 3(1) of Council Regulation (EC) No 2467/98(4) provides that the basic price for sheepmeat carcases should be fixed in accordance with the criteria laid down in Article 3(2). It also provides that the basic price should be seasonally adjusted to take account of the normal seasonal variations on the Community market in sheepmeat. The applicable parameters result in the prices being fixed at the level laid down in this Regulation.(2) In accordance with the approach followed in the reform of common market organisations within the framework of Agenda 2000 and in order to enable producers to organise their production over several years, it is appropriate to fix the basic price without a time limit. However this shall not prejudge any revisions which may be justified in the future.(3) The measures necessary for the implementation of Regulation (EC) No 2467/98 should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2467/98 is amended as follows:1. Article 3 shall be replaced by the following:"Article 3The basic price for the 2001 and following marketing years is hereby fixed at EUR 504,07/100 kg carcase weight.The seasonally adjusted basic price, which takes account of the normal seasonal variations on the Community market in sheepmeat, is hereby fixed on a weekly basis as indicated in Annex III to this Regulation.Save where a decision to the contrary is taken by the Council, acting by a qualified majority on a proposal from the Commission, the marketing year shall begin on the first Monday in January and shall end on the day preceding that day in the following year."2. Article 24 is deleted.3. Article 25 shall be replaced by the following:"Article 251. The Commission shall be assisted by the Management Committee for Sheep and Goats, hereinafter referred to as 'the Committee'.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period referred to in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure."4. The Annex to this Regulation shall be inserted as Annex III to Regulation (EC) No 2467/98.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Community.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 2000.For the CouncilThe PresidentJ. Glavany(1) OJ C 86 E, 24.3.2000, p. 11.(2) Opinion delivered on 16 May 2000 (not yet published in the Official Journal).(3) OJ C 168, 16.6.2000, p. 17.(4) OJ L 312, 20.11.1998, p. 1.(5) OJ L 184, 17.7.1999, p. 23.ANNEX"ANNEX IIISeasonally adjusted basic prices>TABLE>"